Effective December 13, 2012, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Natalie I. Shapiro Investment Officer of MFS Benjamin Nastou Investment Officer of MFS Effective December 13, 2012, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Natalie I. Shapiro Asset Allocation; General Oversight of a Team of Investment Professionals Responsible for Security Selection Employed in the investment area of MFS since 1997 Benjamin Nastou Asset Allocation; General Oversight of a Team of Investment Professionals Responsible for Security Selection Employed in the investment area of MFS since 2001
